 In the Matter Of NORTHLAND GREYHOUND LINES, INC., EMPLOYERandAMALGAMATED ASSOCIATION OF STREELT,ELECTRIC'RAILWAY AND,MOTOR COACH EMPLOYEES OF AMERICA,LOCALDIVIS7iaN1150, AFL,PETITIONERCase No. 18-UA-227.Decided Nouember 12,. 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicialerror and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner represents employees of the Employer.3.The petition herein alleges that more than 30 percent of the em-ployees in the unit represented by the Petitioner desire to authorizethe Petitioner to make an agreement with the Employer requiringmembership in the Petitioner as a condition of employment in suchunit, which allegation was supported by documentary evidence sub-mitted by the Petitioner.The Employer currentlyrecognizesthe Petitioner as the collectivebargaining representative of its employees.Therefore, no questionaffecting commerce exists concerning the representation of employeesof the Employer in the unit hereinafter found appropriate.Ac-cordingly, we find that the Petitioner has satisfied the preliminaryrequirements for a union-shop authorization election as set forth inSection 9 (e) (1) of the amended Act.4.The appropriate unit:The Petitioner maintains that the election should be conducted ina single unit of all office, station, and maintenance employees and busdrivers of the Employer, excluding office secretaries (not stenogra-phers), filing clerks in the general office, technical and professionalemployees and supervisors as defined in the Act.The Employer con-80 N. L.R. B., No. 60.288 NORTHLAND GREYHOUND LINES, INC.280tends that because its existing contract 1 with the Petitioner sets upspecific wage rates and working conditions for the four departmentssought, the contract is to be construed as though it embraced fourseparate bargaining units.The Petitioner, on the other hand, main-tains that bargaining agreements in general customarily set forthwage rates and working conditions applicable to classifications in thedepartments herein concerned and, furthermore, that the language ofthe present agreement expressly covers in one over-all unit theemployees in all four departments.Section 1 of the existing agreement contains a recognition clause 2which reads as follows :The Company recognizes the Amalgamated [Petitioner] as theduly designated and sole collective bargaining representative forall employees in the groups and departments covered hereinforthe purpose of collective bargaining with respect to wages, hoursand working conditions, except for supervisory employees withthe power to hire or fire, and agrees to deal with it as hereinafterprovided.[Italics supplied.]Section 3 of the same agreement contains the following union-shopprovision : 3All employees in the groups and departments hereinafter cov-eredshall become and remain members of the Amalgamated ingood standing as a condition precedent to continued employmentwith the Company.New employees who are eligible to member-ship in the Amalgamated shall within sixty (60) days of theirdate of employment become members and remain members ingood standing as a condition precedent to continued employmentwith the Company. [Italics supplied.]It is clear from a reading of the foregoing sections that the Em-ployer agrees to recognize the Petitioner as the exclusive bargainingagency in a single unit' of all the Employer's employees in the fol-lowing named groups and departments: (1) maintenance employees,(2) office employees, (3) station employees, and (4) bus drivers.1A contract between the Employer and the Petitioner effective fromOctober 1,1946, toSeptember 30, 1947, was extended by agreement of the parties up to and includingDecember 31, 1948.2 This clause is similar to the ones found in agreements between the Employer, the Peti-tioner, and the Petitioner's predecessor from1937 to thepresent.8A union-security clause first appeared in the 1938 contract and has been included ineach contract executed thereafter.Like therecognition clause, the union-security clauseis single and general,covering in an over-all unit all four departments.This conclusion receives further confirmation from the facts that:(1)bargainingagreements between the parties are signed on behalf of the Petitioner by officers of thePetitioner and not by any department representative;(2) the present contract contains 290DECISIONS OF NATIONALLABOR RELATIONS BOARDIn view of the clear and unambiguouslanguageof the contract,the circumstances surounding the execution thereof, and the historyof bargainingbetween the parties, we believe, and find, that at thetime the contract was executed, the Employer intended to recognizethe Petitioner as the authorized bargaining representative, in a singleover-all unit, of all employees covered by the agreement .-5The Employer, a Delaware corporation with its principal office atMinneapolis,Minnesota, is engaged in public bus transportation. Itoperates busses and bus stations in eight States of the United Statesand the Province of Manitoba, Canada. Some of these States haveneither prohibitory nor regulatory legislation with respect to union-security agreements; 6 others have prohibitory legislation;' and onehas regulatory legislation sIn view of the fact that some of the drivers and station and main-tenance employees involved herein perform all or part of their dutiesin States having regulatory or prohibitory legislation," the questionarises asto what effect shall be given Section 14 (b) of the Act 'oin determining which of these employees should be included in orexcluded from the unit hereinafter found appropriate for the pur-poses setforth in Section 9 (e) (1) of the Act. It is clear from areading of Section 14 (b) that the Act does not authorize the applica-tion or execution of a union-shop agreement in a State which prohibitssuch an agreement, and, in this respect, the State law prevails overthe national law.Thus, in a recentcasewhere part of a unit was ina State prohibiting the union shop and part was in territory notsubject to such a law, we upheld a Regional Director's refusal to con-duct the requested union-security election '26 sections,22 of which are general in character applying equally to all employees and 4special in character covering the wages and working conditions of the employees in the 4separate departments;(3) at no time in the history of collective bargaining between theparties has union security or representation been upon a departmental basis ; and (4)contracts are submitted to the entire membership of the Petitioner intotofor approval orrejection through a referendum conducted by mail.5The Employer also contends that the collective bargaining units established by theBoard in various decisions involving the Greyhound and other bus lines demonstrate apractice of recognizing in this industry departments of employees as separate bargainingunits.A reference to the cases cited by the Employer reveals that in each instance theparticular unions concerned petitioned or intervened requesting separate representation.In the instant case, however,there is no intervening union seeking to represent any groupof employees on a narrower basis6Minnesota,Montana, Michigan,Illinois.Iowa(Acts of 1947,S. 109 Sec 1),South Dakota(Acts of 1947,S. 224,Sec. 2), NorthDakota(See. 1 of H.B. 151, L1947).8Wisconsin. (Sec. 111.06,Ch. 111 L1945).0None of the office employees work or have headquarters in States having either pro-hibitory or regulatory legislation.10Section 14 (b) provides : (b) Nothing In this Act shall be construed as authorizingthe execution or application of agreements requiring membership in a labor organizationas a condition of employment in any State or Territory in which such execution or appli-cation is prohibited by State or Territorial law11Matter of Giant Food Shopping Center,Inc., 77N. L. R. B. 791. NORTHLAND GREYHOUND LINES,INC.291However, we are here faced with a further problem.The Em-ployer in the instantcase isdirectly engaged in the field of transpor-tation, and the nature of its operations is such that some of its em-ployees, particularly its drivers, continually travel between Stateswhich either permit without restriction,regulate,or prohibit union-shop agreements. It therefore becomes necessary to determine ini-tially which State law is applicable and then, in view of the languageof Section 14 (b), whether the particular State law or the nationallaw is paramount. In resolving the question as to the applicableState law, such factors as the residences of the employees, the placeswhere they were hired, their headquarters, the proportions of workingtime spent in the various States, and (with regard to the drivers),their routes, have been given consideration. In view of all the cir-cumstances involved, we are persuaded that the headquarters of theemployees provide the best criteria because they represent the focalpoints of the employment relationship.12The headquarters are wherethe employees report to work, receive their instructions, and are paidtheir salaries.It is, therefore, in the States in which they have theirheadquarters that the provisions of any agreement between a unionand an employer regarding the employees involved will be effectuated.In view of the fact that most of the essential matters with respect tothe employment relationship will be dealt with in the States wherethe employees have their headquarters, we believe that application ofthis test to determine which State law shall control willresult in theleast amount of extra-territorial effect being given to thelaws of oneState as against those of another.Applying the laws of the States in which the employees have theirheadquarters and considering the provisions of Section 14 (b), wefind that all employees whose headquarters are located in States havinglegislation prohibiting union-shop agreements should be excludedfrom the unit hereinafter found appropriate.We turn now to the status of employees who have their headquartersin a State such as Wisconsin, which hasregulatoryas distinguishedfrom prohibitory legislation.In this connection, it should be notedthat Section 14 (b) negates authority to execute certain types of1'A similartest as tothe applicabilityof State laws is to be found with respect to Stateunemploymentcompensationstatutes.Pursuant to a suggestionby the Social SecurityBoard, allStates and the District of Columbia have includedin such statutesuniformdefinitionsof "employment"for determiningthe Statetowhich employmentcontribu-tions are to be paid where servicesare regularly performedin twoor moreStates.Suchdefinitionsprovide that the State where the employee'sbase of operations(or head-quarters)is located is the Stateentitled to receive contributionscomputedon the indi-vidual's entire employment.For examples of the statutory application of this test, seethe following:In re Burke,267 App. Div. 127, 45 N. Y. Supp. 2d 461 (1943) ; N. Y AppBd. Dec.No. 13, 124-46 (1946) ; Mich. App. Bd. Dec. Dkt. 1834-248; N J. App Trib.Dec. No. AT-1800-12-440; Pa. Bd. of Rev. App.No. B-44 12-A-112 (1939).817319-49-vol. 80-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion-security agreements in States where they are/imoliibit8d,butdoes not make any reference to States in which suchagreements arepermitted subject to restrictions.The question then arises whetherCongress also intended by this Section that, where State law plan-08moredrastic restrictions upon union-shop agreements than nationallaw, the former shall be paramount.It is a well-established rule of statutory construction that in thedetermination of legislative intent the words in a statute should begiven their ordinary meaning.13According to their dictionary defini-tions,14 the word "prohibited" means forbidden or interdicted, whereasthe word "regulated" means controlled by rule or subjected to restric-tions.It would therefore be unduly straining the import of clearand unambiguous language to say that Section 14 (b) applies toStates which permit union-shop agreements under certain conditions,as wellas to prohibitory States.In the absence of explicit words tothe contrary, we construe this Section to mean that Stateprohibitionof union-shop agreements shall be given effect, but not that Stateregulationof such agreements shall be given precedence over nationalregulation.The highest State court to pass on the question hasitself reached the same conclusion."'This interpretation is con-sistent with the general rule that when a statutory restriction is couchedin negativeterms it must be given strict construction 16Moreover,the legislative history supports such construction.17We conclude,therefore, that where employees have their headquarters in a State33 2 Sutherland,Statutes and Statutory Construction,pp. 431,432 (3rd ed.1943).14Webster's International Dictionary,Second Ed. 1947.11 InInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,LocalUnion No.633,AFL et at. v. Riley at al.,59 A. 2d 476, the New HampshireSupreme Court, in holding that the New Hampshire union shop regulatoryAct (which,likeWisconsin,has a two-thirds requirement)was superseded by the Labor-ManagementRelations Act, stated with regard tb Section 14 (b) : "To say that Congress, having under-taken to legislate elaborately in the field of `union security clauses' nevertheless proceededto say, in Section 14 (b), that the regulations which it had just laid down should be abro-gated by the statutes of any State which might see fit to legislate upon the same subject,would seem to involve the conclusion that Congress thus produced a legislative nugacitywhich,if possible,is not to be presumed."1e 3 Sutherland,op. cit.supra,footnote 13, at p. 96.14 See House Conference Report No.510, 80th Cong.,1st Sess., p. 60 whereininter alia,it is stated that:"Under the House bill there was included a new Section 13 of theNational Labor Relations Act to assure that nothing in the Act was to be construed asauthorizing any closed shop, union shop, maintenance of membership, or other form ofcompulsory unionism agreement in any State where the execution of such agreement wouldbe contrary to State law.Many States have enacted laws or adopted constitutional provi-sions to make all forms of compulsory unionism in those Statesillegal.It was never theintention of the National Labor Relations Act, as is disclosed by the legislative historyof that Act, to preempt the field in this regard so as to deprive the States of their powerstopreventcompulsory unionism.Neither the so-called"closed shop"proviso in Section8 (3) of the existing Act nor the union shop in Section 8 (a) (3) of the conferenceagreement could be said to authorize arrangements of this sort in States where sucharrangements werecontraryto State policy.To make certain that there should be noquestion about,this,Section 13 was included in the House bill.The conference agree-ment in Section 14 (b), contains a provision having the same effect.[Emphasis supplied.] NORTHLAND GREYHOUND LINES, INC.293havingregulatorylegislation, the national law prevails.Accordingly,the employees whose headquarters are located in Wisconsin will beincluded in the unit hereinafter found appropriate.We find that all office employees, station employees, maintenanceemployees, and bus drivers of the Employer, excluding such stationemployees, maintenance employees, and bus drivers whose headquar-ters are located in States which prohibit union-shop agreements," andalso excluding office secretaries (not stenographers), filing clerks inthe general office, technical and professional employees, and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of Section 9 (e) (1) of the Act.DIRECTION OF ELECTIONPursuant to Section 9 (e) (1) of the National Labor Relations Act,as amended, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Eighteenth Region, and subject to Section 203.61 of Na-tional Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees of Northland Greyhound Lines, Inc.,Minneapolis, Minnesota, in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to authorize AmalgamatedAssociation of Street, Electric Railway and Motor Coach Employeesof America, Local Division 1150, AFL, to make an agreement withNorthland Greyhound Lines, Inc., Minneapolis, Minnesota, requiringmembership in the aforesaid labor organization as a condition ofemployment in such unit.CHAIRMAN HERZOG, concurring :Being bound by the views of the majority inMatter of Giant Food,19I join without hesitation in the formula proposed by my colleagues todetermine who may and who may not vote in the union-shop electiondirected in the present multi-State unit.The formula provides the1sEmployees headquartered in Iowa, South Dakota, and North Dakota.19 77 N. L. R. B. 791, in which Mr Houston joined in the dissent. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDbest possible solution of an almost insoluble legal and practicalproblem.My only regret is that the Board contributed to the creation of thatproblem by holding, in theGiant Foodcase, that we lacked power toconduct union-shop elections under Section 9 (e) even among thoseemployees in prohibiting States who are included, for all other bar-gaining purposes, in the same multi-State unit with employees inStates that permit union-security agreements. In the dissentingopinion in that case I expressed the fear that this legal conclusionmight "create more problems than it will solve. In shunning Scylla,we may fall into Charybdis."Charybdis is taking its toll today.